Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-9, 11 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over The NPL reference titled “Using Multi-Locators to increase the Robustness of Web Test Cases “ (hereinafter NPL-DOC) in view of Alvaro Bolivar (hereinafter Bolivar) US Publication No 20070150365


As per claim 1, NPL-DOC teaches:
A method for tracking content represented in a resource, the method comprising: 
receiving, by at least one processor, a modified version of structure data comprising a description of a resource that includes at least one element, wherein each element represents content of the resource in the structure data and wherein each element includes a portion of the structure data that defines the content;
(Abstract and Page 2, section: introduction and page 3, section: II background, wherein the structural change is the structure data modification)
 receiving, by the at least one processor, data specifying a target element of the structure data, the modified version of the structure data including a modified version of the target element; 
(Abstract and Page 2, section: introduction and page 3, section: II background)
obtaining, by the at least one processor, a plurality of locators for the target element, 
(page 2, abstract and introduction section page 3, section: II background and page 4, section: The MULTI-Locator approach)
and applying the plurality of locators including the at least one locator to the modified version of the structure data to extract the modified version of the target element
NPL-DOC does not explicitly teach wherein at least one of the locators of the plurality is derived as a function of a frequency that each of one or both of attributes and classes of the target element appear in the structure data, the at least one locator comprising a subset of one or both of the attributes and the classes, the subset uniquely identifying the target element in the structure data, however in analogous art of content management, Bolivar teaches:wherein at least one of the locators of the plurality is derived as a function of a frequency that each of one or both of attributes and classes of the target element appear in the structure data, the at least one locator comprising a subset of one or both of the attributes and the classes, the subset uniquely identifying the target element in the structure data;
(Paragraphs [0041], [0066], [0068])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Bolivar by incorporating the teaching of Bolivar into the method of NPL-DOC. One having ordinary skill in the art would have found it motivated to use the content management of Bolivar into the system of NPL-DOC for the purpose of targeting content 
As per claim 2, NPL-DOC and Bolivar teach:
The method of claim 1, further comprising: 
receiving, by the at least one processor, the structure data comprising the description of the resource, the structure data comprising the target element; 
(Page 1, section abstract, and page 2, wherein the DOM is web page description)(NPL-DOC)
determining, by the at least one processor, the frequency that each of one or both of attributes and class of the target element of the training data appear in the structure data; (Paragraphs [0041], [0066], [0068])( Bolivar)
and generating, by the at least one processor, the at least one locator based on the frequency. 
(Paragraphs [0041], [0066], [0068])( Bolivar)
As per claim 3, NPL-DOC and Bolivar teach:
The method of claim 2, wherein the at least one locator is a first locator comprising a first subset, the method further comprising: 
generating a second locator associated with the target element, the second locator comprising a second subset of one or both of the attributes and the class, the second subset being different from the first subset; 
(Page 2, section: abstract and introduction)(NPL-DOC) and (Paragraphs [0041], [0066], [0068])( Bolivar)
generating a first weight value for the first locator based on a first frequency of the first subset occurring in the structure data; and generating a second weight value for the second locator based on a second frequency of the second subset occurring in the structure data. (Page 2, section: abstract and introduction)(NPL-DOC) and (Paragraphs [0041], [0066], [0068])( Bolivar)

As per claim 4, NPL-DOC and Bolivar teach:
The method of claim 3, wherein extracting the modified version of the target element comprises:      
     	identifying, by each of the first locator and the second locator, a respective element of the modified version of the structure data as being a candidate modified version of the target element so as to provide a plurality of candidate modified versions of the target element; 
(Page 2 and 5, wherein the element is returned based on the highest weight)(NPL-DOC)and selecting the modified version of the target element from the plurality of candidate modified versions of the target element based on the respective first and second weight values of the first and second locators. 
(Page 2 and 5, wherein the element is returned based on the highest weight)(NPL-DOC)

As per claim 5, NPL-DOC and Bolivar teach:
 The method of claim 4, further comprising: 
  	determining that at least one locator, of the first locator and the second locator, selected an incorrect element as being the modified version of the target element;
(Page  6, section Automated Multi-locator Repair and page 9, column 2)(NPL-DOC)
 and updating the at least one locator to include a different combination of one or both of attributes and class based on another locator that correctly selected the target element. 
(Page  6, section Automated Multi-locator Repair and page 9, column 2)(NPL-DOC)
As per claim 6, NPL-DOC and Bolivar teach:
The method of claim 3, wherein the second locator comprises an absolute X-path associated with the target element. (Page 3, section XPath locators)(NPL-DOC)


The method of claim 2, wherein the at least one locator comprises one or more attributes or classes of a parent element. (Paragraphs [0051])( Bolivar)

As per claim 8, NPL-DOC and Bolivar teach:
The method of claim 2, wherein the at least one locator is associated with a weight value based on training data. 
(Pages 5 and 8)(NPL-DOC)
As per claim 9, NPL-DOC and Bolivar teach:
The method of claim 8, wherein the training data is generated based on a plurality of selections of different occurrences of the element in the resource by the user. (Page 4, section XPath locator and software evolution and page 5, wherein user insert information)(NPL-DOC)

As per claim 11, NPL-DOC and Bolivar teach:
The method of claim 2, further comprising: 
 	retrieving an X-path associated with the target element; 
(Page 3, section XPath locators)(NPL-DOC)
and parsing the X-path to identify one or both of the attributes and the class of the target element. (Page 3, section XPath locators)(NPL-DOC)

As per claim 13, NPL-DOC and Bolivar teach:
The method of claim 1, wherein at least five locators are obtained for the target element. 


As per claim 14, NPL-DOC and Bolivar teach:
The method of claim 1, wherein the element corresponds to a graphical feature of the resource that is configured for presentation when the resource is accessed. 
(Page 4, section XPath locator and software evolution and page 5, wherein user insert information)(NPL-DOC)
As per claim 15, NPL-DOC and Bolivar teach:
The method of claim 1, wherein the structure data comprising the description of the resource comprises a Document Object Model (DOM). (Page 1, section abstract and page 2, section introduction)(NPL-DOC)

As per claim 16, NPL-DOC and Bolivar teach:
The method of claim 1, wherein each locator of the plurality is associated with a weight value based on a type of the respective locator, and wherein the type of the respective locator corresponds to a process for generating the respective locator.
(Page 1, section abstract Page 2, section abstract and introduction and page 5 and 6)(NPL-DOC)

Claims 17-19 are system claims respectively corresponding to method claims 1-3 and they are rejected under the same rational as claims 1-3.

Claim 20 is a non-transitory claim corresponding to method claim 1 and it is rejected under the same rational as claim 1. 
 

Claims 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-DOC and Bolivar in view of Ie et al (hereinafter Ie) US Publication No 20200250575

As per claim 10, NPL-DOC and Bolivar do not explicitly training data are automatically generated based on a simulated modification to the resource, however in analogous art of content management, Ie teaches:
 	training data are automatically generated based on a simulated modification to the resource
(Paragraph [0086])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Bolivar and Ie by incorporating the teaching of Ie into the method of NPL-DOC and Bolivar. One having ordinary skill in the art would have found it motivated to use the content management of Ie into the system of NPL-DOC and Bolivar for the purpose of testing/managing trainable data.

Claims 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-DOC and Bolivar in view of Akhoury et al (hereinafter Akhoury) US Publication No 20190340224

As per claim 12, NPL-DOC and Bolivar do not explicitly teach updating the locator based on one or both of updated attributes and an updated class of the modified version of the target element, however in analogous art of content management, Akhoury teaches:
updating the locator based on one or both of updated attributes and an updated class of the modified version of the target element. (Abstract and Paragraphs [0003]-[0004] and [0078], wherein the element identifier/Xpath is updated)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/10/2021